DETAILED ACTION
Response to Arguments
Applicant's arguments filed 27 October 2020 have been fully considered but they are not persuasive. 

Claim interpretation:
The claims have been amended to provide sufficient structure, such that the claims are no longer interpreted under 35 USC 112(f).

Rejections under 35 USC § 112(b)
                Claim 1 has been amended to clarify indefinite issues under 35 USC 112(b).  Therefore the rejections are withdrawn

Rejections under 35 USC § 102: Khan
                The remarks take the position that Khan fails to disclose “one single light emitting diode”.  The examiner disagrees.  A single LED of the array 205 may be interpreted to be “one single light emitting diode”.  The claim recites “comprising”. MPEP 2111.036 teaches comprising is inclusive or open-ended, therefore the claimed “one single light emitting diode” does not preclude the use of additional light emitting diodes.
Further the remarks take the position that Khan fails to disclose “the single light emitting diode is provided at a position displaced away from a central axis of the first pipe in a direction perpendicular to the first direction toward an inner corner of the connection flow passage, the single light emitting diode is oriented to a direction parallel substantially planar or flat surface of the array holder” thus one of the UV LEDs is displaced from the central axis of the first pipe 162.  Further, the flat surface would provide the UV LED displaced away from a central axis of the first pipe in a direction perpendicular to the first direction towards a corner.  That is, as seen in figure 3A a LED 115 on a flat surface is displaced  in a  direction perpendicular to the first direction (i.e. direction coming out of LED 116) toward the inner corner of the connection flow passage (i.e. figure 4b corner between connection point of 165 and 1621).  For a flat surface of the array, the LED 115 is oriented to a direction parallel to the first direction (116 coming out of the page).  Lastly since the LED array is upstream of the inner corner, light from the LED array travels past the corner to irradiate fluid in 162 as seen in figure 4B.  Therefore, 115 irradiates in a direction parallel to 116 and toward the corner.  The claim does not actually require the inner corner to be irradiated.


Rejections under 35 USC § 102: Boodaghians et al. 
The same arguments above apply to Boodaghians which teaches similar subject matter.  Specifically, the annotated figure below shows a single displaced LED provided at a position away from a central axis of the first pipe 16 in a direction perpendicular to the first direction towards an inner corner of the connection flow passage.  The LED is 

    PNG
    media_image1.png
    1450
    772
    media_image1.png
    Greyscale

Rejections under 35 USC § 102: Jung et al.
The remarks have been found persuasive, therefore the rejection has been withdrawn.  

Rejections under 35 USC § 103: Amaya in view of Khan
                Claim 1 has been amended such that it no longer invokes 35 USC 112(f), therefore claim 1 is anticipated by Amaya.  Specifically, as discussed above, the claim does not preclude the use of more than one LED.  Moreover, Amaya teaches in paragraph [0038] “the ultraviolet sterilizer 1 is provided for example, at a position of the water pipe 13 to be treated facing the opening of the connection portion of the branch pipe 13b”.  Figure 1 shows the opening for mounting sterilizer 1 to be facing the opening in 13b along axis Lb.  In an alternative embodiment (annotated figure 1 to show alternate embodiment seen below), Amaya teaches “when two or more ultraviolet sterilizers 1 are installed in the water pipe 13 to be treated, these ultraviolet sterilizers 1 may be arranged along the outer periphery of the main pipe 13a” ([0041]).  That is, in order for the two or more UV sterilizers 1 to be facing the opening of the connection portion of the branch pipe 13b along the outer periphery of the main pipe 13a, either one or both of the sterilizers are perpendicularly displaced relative to the central axis Lb in order to increase the amount of light irradiated to the irradiation region so that sterilization effect can be improved.  Therefore, at least one sterilizer 1 of Amaya is displaced from and parallel to the first direction of the central axis of pipe 13b as required by claim 1.

    PNG
    media_image2.png
    1036
    1020
    media_image2.png
    Greyscale

Alternatively, since the intention of Amaya is to sterilize the connection portions between pipes (and to arrange sterilizers along the outer periphery), when using two or more sterilizers, it would have been obvious to displace them towards the corners of the connection portion such that bacteria adhered to the pipe wall surface may be killed by the sterilizer ([0025]).  However, since it appears that Amaya fully anticipates claim 1, an obvious type rejection will not be made at this time.


Rejections under 35 USC § 103: Tribelskey in view of Amaya
	The remarks are not persuasive for the same reasons above.

Rejections under 35 USC § 103: Zhang in view of Amaya
	The foreign priority has been perfected by filing a translation of the foreign priority document.  Therefore, Zhang is not prior art and the rejections are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the ultraviolet light from the single light emitting diode travels in the direction parallel to the first direction toward the inner corner” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “the ultraviolet light from the single light emitting diode travels in the direction parallel to the first direction toward the inner corner”.  Specifically, there is no explicit recitation or suggestion that the UV light travels 
Claims 2-4, 6 and 18 are rejected by virtue of their dependencies on a a claim lacking written description as required by 35 USC 112(a).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (US pgPub 2015/0314024).
Regarding claim 1, Khan et al. teach an ultraviolet irradiation device (fig. 4b) comprising: 
a pipe joint (200 is equivalent to pipe joint since it joins pipes 165 and 162 to LED holder 200, [0048]) including a first connection part connectable to a first pipe extending in a first direction (fig. 4b, connection between 200 and conduit 162 is interpreted to be the connection part connectable because the LED holder 200 must inherently connect to conduit 162 (i.e. first pipe) by some means in order to assemble the device), a second connection part connectable to a second pipe extending in a second direction intersecting the first direction (165 is a pipe extending in a perpendicular direction to 162 and also must connect at some second connection part at 200 in order to assemble the device), and a main part positioned between the first connection part and the second connection part (remainder of 200 that is not involved in connecting 165 or 162 is interpreted to be the main part, a portion being between the interpreted first and second connection parts); and 
one single light emitting diode  (one of light emitting diodes 115 seen in figure 3A) radiating ultraviolet light from the main part toward the interior of the first pipe (light from LEDs irradiate towards the interior of 162 via total internal reflection [0048]) wherein
the main part defines a connection flow passage bent from the first connection part to the second connection part (bent passage of 200 from connection parts to 165 and 162), 
the single light emitting diode is provided at a position displaced away from a central axis of the first pipe in a direction perpendicular to the first direction toward an inner corner of the connection passage (the LEDs are provided on a flat surface and arrayed ([0029]), one is displaced perpendicularly from the axis of 162 toward the corner between in  200 between 165 and 162 as seen in figure 4b) 
the single light emitting diode is oriented to a direction parallel to the first direction (115 and 116 on a flat surface would result in the irradiation direction of LED 115 (out of the page in figure 3A) in a direction parallel to 116, wherein 116 would be aligned with the central axis of 162.),  
the ultraviolet light from the single light emitting diode travels in the direction parallel to the first direction toward the inner corner (light from 115 out of the page is parallel to the direction of the light irradiated from 116 when mounted to a flat surface.  Since fig. 4B shows the corner of 200 between 165 and 162 downstream of the LEDs, the light is in a direction towards the corner.  That is, the claim does not require the LEDs to actually irradiate the corner with UV light, only that the light is towards the direction of the corner).
Regarding claim 2, Khan teaches a window member (210 seen in figure 3C) provided in the main part ([0041]) and transmitting the ultraviolet light from the single light emitting diode ([0041], wherein the light is UV, see [0042]).
Regarding claim 3, Khan teaches an optical mechanism (reflective coating on 235 [0039]) that regulates a traveling direction of the ultraviolet light from the light emitting device (because 235 is concave and has a reflective surface ([0039]), the direction of the radiation of UV light is regulated by the shape of the concave reflective surface 235 see [0038]).
Regarding claim 4, Khan teaches wherein the optical mechanism includes a bowl-shaped reflecting member provided to surround the light emitting device (235 surrounds 115 and is reflective see discussion above.  Note concave is bowl shaped).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boodaghians et al. (US pgPub 2015/0129776).
Regarding claim 1, Boodaghians et al. teach an ultraviolet irradiation device (fig. 1) comprising: a pipe joint (20) including a first connection part (24, seen in detail in figure 2) connectable to a first pipe (16) extending in a first direction (as seen in figure 1, note: arrow along 16), a second connection part (outlet 14 (second pipe) connected via opening 48 (second connection part) to cap 20, see figures 1-3 and paragraph [0034]) connectable to a second pipe (outlet component 14) extending in a second direction intersecting the first direction (14 is perpendicular to 16 as seen in figure 1), and a main part (46 is between connection parts 48 and 24 as seen in figure 3) positioned between the first connection part and the second connection part (46 is between connection parts 48 and 24 as seen in figure 3); and 
one single light emitting diode (the LED of LEDs 30 indicated in the annotated figure below) radiating ultraviolet light from the main part toward the interior of the first 
wherein the main part defines a connection flow passage (46 in figure 2 shows a passage) bent (bending from 24 to 48 seen in figure 2) from the first connection part (24 seen in figure 2) to the second connection part (outlet 14 (second pipe) connected via opening 48 (second connection part) to cap 20, see figures 1-3 and paragraph [0034]),
 the single light emitting diode is provided at a position displaced away from a central axis of the first pipe  in a direction perpendicular to the first direction (figure 2 shows array 30 displaced from central axis of 16)  toward an inner corner of the connection flow passage (see annotated figure below);
the single light emitting diode is oriented to a direction parallel to the first direction (as seen in the annotated figure below)
the uv light  from the single light emitting diode ([0023]) travels in the direction parallel to the first direction (as indicated in the annotated figure below.  Note since the LEDs are arrayed  on a planar surface they travel parallel.  Thus the single LED indicated in the annotated figure emits light parallel to the first direction) toward the inner corner (30 is upstream the annotated corner, thus light is toward the corner.  Moreover, since the corner formed by chamber 16 has a reflective surface ([0033]) light is incident thereon from the LED indicated in the annotated figure because that particular LED irradiates light in the closest proximity of the corner).

    PNG
    media_image1.png
    1450
    772
    media_image1.png
    Greyscale


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amaya (WO 2017/221733) (copy of publication submitted with the office action of 04 November 2020)..
Regarding claim 1, Amaya teaches an ultraviolet irradiation device (fig. 1) comprising: 
a pipe joint ([0043] of machine translation teaches joint and paragraph [0025] teaches connection portion) including a first connection part connectable to a first pipe extending in a first direction (connection part to connect branch pipe 13b (i.e. first pipe) to the joint of 13a (see paragraph [0043]).  Further 13b extends in first direction as seen in figure 1), a second connection part connectable to a second pipe (portion of pipe 13a (second pipe) connected to joint see [0043]) extending in a second direction (second pipe 13a extends in second direction as seen in figure 1) intersecting the first direction (the directions intersect as seen in figure 1), and a main part (joint) positioned between the first connection part and the second connection part ([0043]); and 
one single light emitting diode ([0029], UV LED 11) radiating ultraviolet light from the main part toward the interior of the first pipe (as seen in figure 1, 11 irradiates light from main part of joint [0043] towards interior of the first pipe 13b)
wherein the main part defines a connection flow passage bent (joint between 13a and 13b requires a bend since the pipes are perpendicular) from the first connection part to the second connection part (joint requires connection parts), 
the single light emitting diode is provided at a position displaced away from a central axis of the first pipe (paragraph [0040] teaches two or more UV sterilizers 1, thus 

    PNG
    media_image2.png
    1036
    1020
    media_image2.png
    Greyscale

and 
the single light emitting diode is oriented to a direction parallel to the first direction (second sterilizer 1 arranged along the outer periphery of 13a ([0040]) and sterilizer faces the opening to 13b thus parallel to first direction Lb),
the ultraviolet light from the single light emitting diode travels in the direction parallel to the first direction toward the inner corner (note: corner is equivalent to connection portion (paragraph [0025]).  Moreover, as seen in the annotated figure above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tribelskey et al. in view of Amaya.
Regarding claim 1, Tribelskey et al. teach an ultraviolet irradiation device (fig. 18, [0013]) comprising: 
a pipe joint (right angle junction 181) including a first connection part connectable to a first pipe extending in a first direction (181 connected to 180a, 181 extending in a first direction), a second connection part connectable to a second pipe (181 connected to 180b) extending in a second direction intersecting the first direction (direction of 180b 
a light source (181b, figure 20 shows the light source to include a reflector 200, UV light source 206, wherein a light source inherently requires a substrate to mount it at the position 206 seen in figure 202) configured to radiate ultraviolet light from the main part toward an interior of the first pipe (as seen in figure 18 light from 181b towards 180a) in the first direction ([0098]), 
wherein the main part defines a connection flow passage bent from the first connection part to the second connection part (as seen in figure 18).
Tribelskey differs from the claimed invention by not disclosing the single LED is provided at a position displaced away from a central axis of the first pipe toward an inner corner of the connection flow passage and radiates the ultraviolet light toward the inner corner in the first direction.  
However, Amaya one single light emitting diode ([0029], UV LED 11) radiating ultraviolet light from the main part toward the interior of the first pipe (as seen in figure 1, 11 irradiates light from main part of joint [0043] towards interior of the first pipe 13b)
wherein the main part defines a connection flow passage bent (joint between 13a and 13b requires a bend since the pipes are perpendicular) from the first connection part to the second connection part (joint requires connection parts), 
the single light emitting diode is provided at a position displaced away from a central axis of the first pipe (paragraph [0040] teaches two or more UV sterilizers 1, thus at least one is displaced from the central axis of the first pipe.  See discussion in the 

    PNG
    media_image2.png
    1036
    1020
    media_image2.png
    Greyscale


the single light emitting diode is oriented to a direction parallel to the first direction (second sterilizer 1 arranged along the outer periphery of 13a ([0040]) and sterilizer faces the opening to 13b thus parallel to first direction Lb),
the ultraviolet light from the single light emitting diode travels in the direction parallel to the first direction toward the inner corner (note: corner is equivalent to connection portion (paragraph [0025]).  Moreover, as seen in the annotated figure above).
Amaya modifies Tribelskey by suggesting irradiation of the connection portion between the first and second pipes (i.e. corner).
Since both inventions are directed towards UV sterilization between perpendicular connecting pipes, it would have been obvious to one of ordinary skill in the art to displace the light source of Tribelskey in the manner of Amaya because “When accumulated water is generated in the pipe at the connection portion between the main pipe 13a and the branch pipe 13b, bacteria 18 may stay in the accumulated water and adhere to the pipe wall surface to proliferate. The ultraviolet sterilizer 1 decomposes and kills bacteria 18 mixed in the accumulated water by ultraviolet rays from an ultraviolet light emitting diode, and sterilizes the water to be treated and the inner wall surface of the pipe.” ([0025]). 
Regarding claim 3, Tribelskey teaches an optical mechanism (200) that regulates a traveling direction of the ultraviolet light from the light emitting device (as seen in figure 20).
Regarding claim 4, Tribelskey teaches wherein the optical mechanism includes a bowl-shaped reflecting member provided to surround the light emitting device (as seen in figure 20, 200 is bowl shaped).
Regarding claim 18, Tribelskey teaches wherein the pipe joint is an L-shaped joint (as seen in figure 18, 181 is L-shaped).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tribelskey et al. in view of Amaya (herein combined device) and further in view of Jung et al. (US pgPub 2018/0215634).
Regarding claim 6, the combined device differs from the claimed invention by not disclosing how the connection parts are connected to the first and second pipes.
However, Jung et al. teach wherein the first connection part is configured to be connectable to the first pipe such that a leading end of the first pipe does not overlap the inner corner of the connection flow passage ([0115] teaches 200 is press fitted into the water pipe such that the flow channel body 410 can be detachable coupled, figure 5 clearly shows 200 not overlapping the inner corner of the connection flow passage al-bl), and the second connection part is configured to be connectable to the second pipe such that a leading end of the second pipe does not overlap the inner corner of the connection flow passage ([0117], same rational as above applied to 300).
Jung et al. modifies the combined device by suggesting how pipes may be connected to the connection parts.
Since both inventions are directed towards sterilization within pipe joints, it would have been obvious to one of ordinary skill in the art to connect the pipes of the combined device in the manner suggested by Jung because it would allow for the pipes to be easily detachable, therefore enabling reduction in cost and time for maintenance operation such as repair, replacement, and the like ([0165] of Jung).

Relevant art of interest to the applicant:

Ochi et al. (US pgPub 2016/0052802) see figure 12.
US pgPub 2015/0265735 see abstract and figure 3
Jung et al. (US pgPub 2018/0215634).. teach an ultraviolet irradiation device (fig. 5) comprising: a pipe joint (flow channel 410 connected to water pipe 200 and water-intake cork 300 see paragraphs [0115] and [0117]) including a first connection part (detachable portion of 410 to 200) connectable to a first pipe (200) extending in a first direction (a1), a second connection part (detachable portion of 410 to 300) connectable to a second pipe (300) extending in a second direction (b1) intersecting the first direction (a1 and b1 are perpendicular to each other), and a main part  (411 and 415) positioned between the first connection part and the second connection part ( as seen in figure 5 the main body 410 is between the two connection points to 200 and 300); and 
a light source (light emitting device 423, substrate 421 and reflector 405) configured to radiate ultraviolet light from the main part toward the interior of the first pipe ([0153]-[0154] since light is reflected towards a1 and b1 it is reflected towards the interior of the first pipe 200)
the main part defines a connection flow passage bent from the first connection part to the second connection part (a1 to a2 is bent between connection points of 200 and 300), 
the light source is provided at a position displaced away from a central axis of the first pipe toward an inner corner of the connection passage bent (as seen in figure 5, light emitting device 423 is displaced from a central axis of first pipe 200 towards inner corner) and is configured to radiate the ultraviolet light toward the inner corner in the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note LEDs 115 are circumferentially around 116, thus one of them would be displaced towards the corner.
        2 Paragraph [0101] teaches combinations of the embodiments of the invention allows for the coupling of the light to the reactor, thus combination of figures 20 and 18 was envisioned.